Title: To George Washington from Colonel Edward Hand, 20 June 1776
From: Hand, Edward
To: Washington, George



Paulus Hook, June 20, 1776.

Sir: Being under the necessity of crossing the ferry from New-York to this place, I had a fellow passenger in the boat who talked much and very disrespectfully of our efforts to defend the city; particularly that the British troops would land on Long-Island, march up to York, and destroy the city by bombardment; that there was no doubt but they would, at any time, beat us fourteen to ten; that their ships would undoubtedly demolish our fortifications; that while we amused our country by opposition, the people were famishing. When asked how, he said for want of salt, for one instance. I could add more of his impertinence, but think it best not to trouble your Excellency. Three gentlemen who were in the boat sign this paper as evidences. I send the delinquent prisoner for your Excellency’s examination; and am your humble servant,

Edward Hand, Col. First Reg’t.
Caleb Bruen, Capt. of the Artificers.
William Green
Lewis Jones, Serg’t 3d Bat. Yorkers.

